Citation Nr: 0907757	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-28 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation greater than 70 percent 
for post-traumatic stress disorder (PTSD) from June 16, 2005 
to March 4, 2007. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 
1971. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO); which granted service connection for 
PTSD, and assigned a 30 percent evaluation, effective June 
16, 2005.  That initial evaluation was increased to 50 
percent by a July 2006 statement of the case, and to 70 
percent by a June 2007 rating decision.  A February 2008 
rating decision granted an increased, 100 percent, rating, 
effective March 5, 2007.  The Veteran continues to appeal for 
the assignment of a rating greater than 70 percent for the 
period June 16, 2005, to March 4, 2007.

In June 2008, to support his claim, the Veteran testified at 
a travel board hearing at the RO before the undersigned 
Veterans Law Judge. At that hearing, he submitted additional 
evidence, and requested RO consideration of that evidence. An 
August 2008 Board decision remanded the claim for 
consideration of the evidence. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

1.  The Veteran's service-connected PTSD for the period at 
issue does not show total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

2.  The Veteran had GAF scores of 45, 45-50, 60, and 65 
during the time period at issue. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD from June 16, 2005 to March 4, 2007 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The present case involves a 'downstream' issue, as the 
initial claim for service connection for PTSD was granted and 
a compensable evaluation awarded in an October 2005 rating 
decision, and the current appeal arises from his disagreement 
with the evaluations originally and subsequently assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from an increased initial 
rating, no further action under the section 5103(a) is 
required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has obtained service medical records and VA treatment 
records, assisted the Veteran in obtaining private medical 
records and other evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board, which he did at the June 25, 
2008 hearing.

All other known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirement and the Veteran is not prejudiced by a decision 
on the claims at this time. 

Analysis

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.   
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The Board's analysis involves only the medical evidence for 
the rating period on appeal.  Evidence not addressing the 
time period on appeal, June 16, 2005 through March 4, 2007, 
will not be discussed.  The Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Rating Schedule directs that, in evaluating the severity 
of mental disorders under the diagnostic criteria, 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment. 38 C.F.R. §§ 4.126.

The Veteran's service-connected PTSD is evaluated pursuant to 
a general rating formula for mental disorders under 38 C.F.R. 
Part 4:

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. See 38 C.F.R. Part 4, Diagnostic 
Code 9411.

In a letter dated November 2004, but received June 2005, Dr. 
T.L. reported that he had treated the Veteran from April 1985 
through 1988 and again starting in April 2005 [sic].  Dr. 
T.L. provided a brief history of some of the Veteran's 
experiences in Vietnam.  He said the Veteran returned to 
therapy in 2005 due to flashbacks, nightmares, increased 
startle response and alcohol abuse.   Dr. T.L. found the 
Veteran to be functioning at a GAF score of 45-50.  A copy of 
the November 2004 letter with the date crossed out and "June 
14, 2008" substituted therefore, was submitted at the travel 
board hearing, without waiver of RO consideration.   This 
necessitated a Board remand for RO consideration in the first 
instance.

An August 2005 VA examination diagnosed the Veteran with PTSD 
with a GAF score of 45.  At the examination the Veteran 
reported that his thoughts interfered with his work.  He 
reported nightmares, flashbacks, hypervigilance, and easy 
startle reflex, as well as anxiety, depression, and 
difficulty concentrating, with poor energy. 

Starting in October 2005 the Veteran was in a substance abuse 
treatment program.  
At evaluation he was observed speaking at a normal rate and 
volume, was cooperative, answered the interview questions 
appropriately, and presented with fair judgment and limited 
insight.  The Veteran reported sadness but no delusions or 
hallucinations.  In an October 2005 progress note the Veteran 
admitted to thinking about suicide but without plan or 
intent.  In a December 2005 progress note the Veteran 
reported nightmares and moderate depression but no suicidal 
or homicidal ideation and was diagnosed with a GAF score of 
60.  In a February 2006 progress note the Veteran reported a 
worsening of his symptoms triggered by his sobriety.  In an 
April 2006 progress note the Veteran was diagnosed with a GAF 
score of 65.  In a May 2006 progress note the Veteran 
reported no suicidal or homicidal ideation. 

In a September 2007 letter, the Veteran's brother and 
business partner, W.R., wrote a letter describing the effect 
the Veteran's condition has on his employment.  W.R. stated 
that in the 1990s the Veteran was producing about 40 percent 
of the roofing business but by 2002 he was only producing 30 
percent, at which time the Veteran talked about nightmares 
and sleeplessness over Vietnam.  W.R. reported the Veteran 
entered the a substance abuse program in 2005 for 28 days.  
He also reported that in 2006 the Veteran had zero 
productivity at work despite stopping the substance abuse, as 
his condition was getting worse.   

The Veteran's prevailing symptoms during the period at issue, 
from June 16, 2005 to March 4, 2007, include nightmares, 
flashbacks, hypervigilance, easy startle reflex, anxiety, 
depression, difficulty concentrating, poor energy, and 
sadness.  

A 100 percent rating is assigned for total occupational and 
social impairment.  The Veteran does not exhibit gross 
impairment in thought processes, as he answered interview 
questions appropriately and presented fair judgment in 
October 2005.  The Veteran does not have persistent delusions 
or hallucinations, as he reported neither. The Veteran is not 
in persistent danger of hurting himself or others.  Apart 
from the one reported incident of thinking about suicide with 
no plan in October 2005, the Veteran reported no suicidal or 
homicidal ideations. While the Veteran's brother reported he 
had zero productivity at work in 2006, this does not 
demonstrate an inability to perform activities of daily 
living, including maintenance or minimal personal hygiene.  
The Veteran reported no symptoms of grossly inappropriate 
behavior, disorientation to time or place, memory loss for 
names of close relatives, or his own occupation or own name.  

The Veteran's GAF score range of 45 to 65 does not support 
the criteria for a 100 percent evaluation.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a GAF score reflects the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness." DSM IV, American 
Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 
4.125(a), 4.130.  A GAF score of 41 to 50 reflects some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. avoids friends, 
neglects family, and is unable to work).  A GAF score of 51 
to 60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61-70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g.,  
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. 

The Veteran had GAF scores of 45, 45-50, 60 and 65 during the 
time period at issue.  While a GAF score of 45 demonstrates 
major impairment in several areas, such as work, family 
relations, judgment, thinking, or mood, such does not reflect 
total occupational and social impairment.  Moreover, the 
Veteran had GAF scores of 60 and 65 for the majority of the 
time period at issue.

The preponderance of the evidence, including the observed 
manifestations and GAF scores assigned during the time period 
at issue, is against a finding of entitlement to a higher 
rating, and a rating higher than 70 percent is not warranted.


ORDER

Entitlement to an initial evaluation greater than 70 percent 
for post-traumatic stress disorder (PTSD) from June 16, 2005 
to March 4, 2007 is denied. 





____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


